Citation Nr: 0113268	
Decision Date: 05/10/01    Archive Date: 05/15/01

DOCKET NO.  00-06 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
service-connected patellofemoral pain syndrome of the right 
knee.

2.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

H. A. Blake, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 1994 to February 
1999.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Houston, Texas.  The veteran appealed the RO's 
initial evaluation of his service-connected patellofemoral 
pain syndrome of the right knee as zero percent disabling and 
also appealed the denial of service connection for bilateral 
hearing loss. 


FINDINGS OF FACT

1. All available relevant evidence pertaining to the issues 
on appeal has been obtained.

2. The veteran's patellofemoral pain syndrome of the right 
knee is manifested by periodic complaints of pain with no 
evidence of locking, swelling, limitation of knee motion, 
recurrent subluxation or lateral instability.

3. The veteran does not now have a bilateral hearing loss 
disability and none is shown in service.


CONCLUSIONS OF LAW

1. The criteria for an evaluation in excess of zero percent 
for service-connected patellofemoral pain syndrome of the 
right knee have not been met.  38 U.S.C.A. § 1155 (West 
1991); Veterans Claims Assistance Act 2000, (VCAA) Pub. L. 
No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be 
codified as amended at 38 U.S.C. § 5107); 38 C.F.R. 
§ 4.71, Diagnostic Codes 5003, 5024 (2000).

2. A bilateral hearing loss disability was not incurred in or 
aggravated by service.  U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.385 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist

The Board observes that recently enacted legislation has 
eliminated the concept of a well-grounded claim, expanded the 
VA's duty to notify the veteran and his representative, and 
redefined the obligations of the VA with respect to the duty 
to assist.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  See 
Veterans Claims Assistance Act of 2000, (VCAA) Pub.L.No. 106-
475, §§ 3(a) and 7, 114 Stat. 2096, 2096-2100 (2000). 

VA is required to provide a medical examination or obtain a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  An examination is 
necessary if (1) there is competent evidence of a current 
disability or persistent recurrent symptoms of disability, 
and (2) evidence that the disability or symptoms may be 
associated with service, but (3) the case does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim.  VCAA, Pub.L.No. 106-475, § 3(a) 114 
Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A).  

VA regulations provide that when entitlement or continued 
entitlement to VA benefits cannot be established or confirmed 
without a current VA examination or reexamination, and a 
veteran, without good cause, fails to report for such 
examination or reexamination, action shall be taken in 
accordance with paragraph (b) of 38 C.F.R. § 3.655 as 
appropriate.  38 C.F.R. § 3.655(a) (2000).  When a claimant 
fails to report for an examination scheduled in conjunction 
with an original compensation claim, the claim shall be rated 
based on the evidence of record.  When the claimant fails to 
report for an examination scheduled in conjunction with a 
claim for increase, the claim shall be denied.  38 C.F.R. 
§ 3.655(b).  Except as otherwise provided by law, the veteran 
has the responsibility to present and support a claim for 
benefits under laws administered by the Secretary.  VCAA, at 
§ 4 (to be codified as amended at 38 U.S.C.§  5107).

In April 1999 the RO contacted the appropriate agencies and 
requested that the veteran's service be verified and that his 
service medical record be provided.  The veteran supplied his 
medical records pertinent to the claimed disabilities.  There 
is no indication that there are un-obtained, additional 
records that would be pertinent to the present claim.  No 
further records were indicated. Neither the veteran nor the 
records themselves indicate that additional injury, incident 
or treatment occurred in service.  In that regard, there is 
nothing appearing in the veteran's claims folder that would 
have put the agency of original jurisdiction on notice of any 
outstanding records relevant to the veteran's claim, or other 
evidence necessary to substantiate the claim.  

The RO scheduled the veteran for a series of medical 
examinations in an effort to evaluate the claimed right knee 
and hearing loss disabilities.  The veteran did not appear 
for the initially scheduled examination or the three "make-
up" examinations pertinent to his knee disability.  He was 
notified of the examinations as, except for the examination 
scheduled in May 2000, he responded with reasons why he 
failed to report and requested that he be rescheduled.  The 
veteran did appear for examination related to his hearing 
loss claim, another indication that he received notice of the 
VA scheduled examinations.

The Board emphasizes that "[t]he duty to assist is not always 
a one-way street." Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991) and to ensure thorough evaluation of his right knee 
complaints, the veteran was asked to appear for examination.  
See 38 C.F.R. §§  3.27a, 3.655 (2000); VCAA, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified 
as amended at 38 U.S.C. § 5103A).  As VA has attempted on 
several occasions to afford the veteran an examination, as 
well as providing him opportunity to present evidence and 
argument in support of his claim, no further development is 
required in order to comply with the duties delineated in the 
VCAA.  See VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) .

Right Knee Rating Evaluation

Factual Background

The veteran's service medical records indicate he was treated 
for right knee pain in November 1997 and April and December 
1998.  In November 1997 he was diagnosed with patella 
tendonitis.  In the April 1998 examination the veteran denied 
injury to the knee and locking or giving out of the knee.  
Examination revealed no inflammation, joint effusion, valgus 
or varus deformity, or grind.  Motion was full, and strength 
was 5/5.  There was tenderness to palpation over the medial 
tibial tuberosity.  In December 1998 the veteran reported 
discomfort when sitting and standing.  He was found to have a 
full range of knee motion without pain.  Drawer testing was 
negative for ligament rupture, and McMurray's sign was 
negative for indications of meniscal injury.  There was no 
evidence of knee deformity.  Right knee X-ray suggested 
possible Osgood-Schlatter's disease.  

The veteran failed to report for orthopedic examinations 
scheduled for August 1999, November 1999, March 2000 and May 
2000.  On several occasions he later reported having to be 
out of town for court appearances.  No reason has been 
provided for failing to report for the May 2000 examination.

Law and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4 (2000).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2000).  
Governing regulations include 38 C.F.R. §§ 4.1, 4.2 (2000), 
which require the evaluation of the complete medical history 
of the veteran's condition.

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  Cf.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern).  In Fenderson, 
the Court also discussed the concept of "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Fenderson at 126-28.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2000).  All benefit of the doubt 
will be resolved in the veteran's favor.  38 C.F.R. § 4.3 
(2000).

38 C.F.R. § 4.27 (2000) provides that unlisted disabilities 
requiring rating by analogy will be coded with the first two 
numbers of the schedule provisions for the most closely 
related body part and "99."  Hyphenated diagnostic codes 
are used when a rating under one diagnostic code requires use 
of an additional diagnostic code to identify the basis for 
the evaluation assigned.  The additional code is shown after 
a hyphen.

The Schedule provides that tenosynovitis will be rated on 
limitation of motion of affected parts, as arthritis, 
degenerative, except gout, which will be rated under 
Diagnostic Code 5002.  38 C.F.R. § 4.71a, Diagnostic Code 
5024 (2000).

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When however, the limitation of motion of the 
specific joint or joints involved is non compensable under 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.

Limitation of motion of the knee is contemplated in 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5260, and 5261 (2000).  Diagnostic 
Code 5260 pertains to flexion and provides for a zero percent 
evaluation where flexion of the leg is only limited to 60 
degrees.  For a 10 percent evaluation, flexion must be 
limited by 45 degrees.  For a 20 percent evaluation to be 
warranted, flexion is limited to 30 degrees.  A 30 percent 
evaluation may be assigned where flexion is 15 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5260.

Diagnostic Code 5261 pertains to extension and provides for a 
zero percent evaluation where extension of the leg is limited 
to five degrees.  A 10 percent evaluation is warranted where 
the evidence shows extension limited to 10 degrees.  A 20 
percent evaluation is warranted where extension is limited to 
15 degrees.  A 30 percent evaluation may be assigned where 
extension is limited to 20 degrees.  For a 40 percent 
evaluation, extension must be limited to 30 degrees.  And 
finally, where extension is limited to 45 degrees, a 50 
percent evaluation may be assigned.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261.

In addition, the United States Court of Appeals for Veterans 
Claims  ("the Court") in DeLuca v. Brown, 8 Vet. App. 202 
(1995), held that where evaluation is based on limitation of 
motion, the question of whether pain and functional loss are 
additionally disabling must be considered.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59 (2000).

In determining the disability evaluation, VA also has a duty 
to acknowledge and consider all other regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).


Analysis

Under the provisions of 38 C.F.R. § 3.655(b), when a veteran 
fails, without good cause, to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  In 
other original claims, claims to reopen for benefits 
previously allowed or claims for increase, the veteran's 
failure to appear for an examination without good cause 
triggers an outright denial of the claim.  See 38 C.F.R. § 
3.655(b).  Examples of "good cause" include, but are not 
limited to, the illness or hospitalization of the claimant, 
death of an immediate family member, etc.  38 C.F.R. § 
3.655(a).  The record does not reflect that the veteran 
provided any explanation for his failure to attend the May 
2000 examination related to his knee disability.  The Board 
is forced to conclude that the veteran lacked adequate reason 
or good cause for failing to report for his examination.  See 
38 C.F.R. § 3.158(b) (2000); 38 C.F.R. § 6.55(b); Hyson v. 
Brown, 5 Vet. App. 262, 265 (1993).   Accordingly as the 
veteran is seeking a compensable evaluation pursuant to an 
original grant of service connection and failed to appear for 
his examinations without good cause, the Board shall consider 
his claim based on the evidence of record and not dismiss his 
claim outright.  38 C.F.R. § 3.655.

As noted previously, the veteran's service-connected 
patellofemoral pain syndrome of the right knee has been 
evaluated as zero percent disabling under 4.71a, Diagnostic 
Code 5299-5024.  Diagnostic Code 5024 refers to Diagnostic 
Code 5003 for degenerative arthritis when rating a 
disability.  Diagnostic Code 5003 notes that the disability 
will be rated based on limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a Diagnostic Code 5003.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5260, a rating of 
10, the lowest available compensable rating, requires a 
limitation of flexion of 45 degrees.  Under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5261, a rating of 10, the lowest 
available compensable rating, requires a limitation of 
extension of at least 10 degrees.  The record contains no 
competent evidence of flexion or extension limitation to a 
degree warranting assignment of a compensable percent under 
Diagnostic Code 5260 or 5261.  Moreover, there is no evidence 
to support the application of Diagnostic Codes 5260 and 5261 
at the lowest available zero percent rating, and, 
consequently, any higher rating would not be appropriate.  As 
result, a compensable evaluation under 38 C.F.R. § 4.71a, 
Diagnostic Code 5260 or 5261 is not warranted.

Furthermore, 38 C.F.R. § 4.71a, Diagnostic Code 5003 provides 
when the limitation of motion of the knee is noncompensable 
under Diagnostic Codes 5260 and 5261, a rating of 10 percent 
is applied for the knee affected by the limitation of motion, 
on the condition that the limitation of motion is confirmed 
by swelling, muscle spasm, or satisfactory evidence of 
painful motion.  The record contains no competent evidence of 
swelling, muscle spasm or satisfactory evidence of painful 
motion.  The most recent examination in December 1998 
specifically noted that full motion was accomplished without 
pain.  As a result, there is no evidence to support the 
assignment of a compensable evaluation under § 38 C.F.R. 
4.71a, Diagnostic Code 5003.

The VA has a duty to acknowledge and consider all regulations 
that are potentially applicable based upon the record and to 
explain the reasons and bases for its conclusion.  See 
Schafrath, supra.   Only three potentially applicable codes 
sections are implicated by the veteran's symptoms, 38 C.F.R. 
§ 4.71a, Diagnostic Code 5262 (2000) pertaining to impairment 
to the tibia and fibula; 38 C.F.R. § 4.71a, Diagnostic Code 
5257 (2000) pertaining to other impairment of the knee; and 
finally, 38 C.F.R. § 4.71a, Diagnostic Code 5258 (2000) 
pertaining to dislocated cartilage.  

Review of the veteran's symptoms reveals that none of the 
potentially applicable codes would provide the veteran with a 
rating assignment greater than zero.  With regard to 
Diagnostic Code 5262 for impairment of the tibia and fibula, 
the rating requires nonunion or malunion and, as there is no 
evidence of malunion, nonunion or loose motion of the knee, 
Diagnostic Code 5262 is not applicable.  With regard to 
Diagnostic Code 5257 for other impairment of the knee and to 
Diagnostic Code 5258 for dislocated semilunar cartilage, the 
Board notes that during service the veteran denied trauma to 
the knee itself and further denied episodes of locking.  
Physicians found no effusion in the joint.  The veteran 
denied any instability or subluxation of the knee and such 
was never clinically documented.  The record is absent any 
clinical evidence of right knee instability, locking or 
dislocation. Thus, a compensable evaluation under 38 C.F.R. § 
4.71a, Diagnostic Code 5257 or 5258 (2000) would not be 
warranted.  

Accordingly for the aforementioned reasons, no higher 
evaluation is warranted for the right knee, even with 
consideration of all potentially applicable diagnostic codes.  
See Schafrath, supra.  Further, as the evidence is not in 
equipoise, but rather is preponderantly against a compensable 
rating in this case, the benefit of the doubt and 38 C.F.R. § 
4.7 are not for application. 

Hearing Loss

Factual Background

Service treatment records indicate that the veteran underwent 
authorized audiological evaluations in June 1994, June 1995, 
May 1996, June 1997 and May 1998.  Significant threshold 
shifts were noted.  The pure tone thresholds in decibels 
never exceeded fifteen decibels in either ear in the 500 to 
4000 Hertz (Hz) range except for findings of 20 decibel 
thresholds in the right ear at 1000 Hz in June 1995 and May 
1996. 

In the April 2000 authorized VA audiological evaluation, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
05
05
15
LEFT
10
15
10
10
10

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 94 percent in the left ear.

Relevant Law and Regulations

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein. 38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. § 3.303 (1999).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  See 38 C.F.R. § 3.385.  If hearing 
loss disability is established for VA purposes pursuant to 
38 C.F.R. § 3.385, then evidence of a nexus between service 
and the current disability must be submitted.  See Hensley v. 
Brown, 5 Vet. App. 155, 160 (1993).

Analysis

When service connection for hearing loss is asserted by a 
claimant, the evidence must show that specific audiometric 
standards required to establish a hearing loss as a 
disability for VA purposes have been met.  Those standards 
are cited above.  A careful review of the medical records 
included in the claims file, including reports of audiometric 
examinations, indicates that these standards of disability 
have not been satisfied either in service or after service.  
While the veteran's hearing may be decreased, it does not 
rise to the level of a disability as defined by this 
regulation.  The veteran's pure tone thresholds for the 
frequencies 500, 1000, 2000, 3000, and 4000 Hz never exceeded 
20 decibels in either ear, although significant threshold 
shifts were noted.  Speech recognition in both ears exceeds 
94 percent, with speech recognition ability of 96 percent in 
the right ear, and 94 percent in the left ear.

If the evidence of record cannot show a present disability, 
there can be no valid claim for compensation for hearing 
loss.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  
Accordingly, absent a diagnosis of an ear disability, the 
Board finds that the veteran's appeal of the denial of 
service connection for hearing loss must fail.  Degmetich v. 
Brown, 104 F.3d 1328 (1997).
	

ORDER

An initial compensable evaluation for service-connected 
patellofemoral pain syndrome of the right knee is denied.

Service connection for hearing loss is denied.



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals



 



